BY THE COURT.
The simple question in this case is, whether under the facts disclosed, the plaintiff was entitled to recover costs. It appears the suit was brought within a year after administration was granted. But it is urged, that as the suit was brought after the expiration of the time allowed to the executor, costs should be allowed. The law provides that no costs shall be recovered in suits against administrators, commenced within a year from the date of the letters on administration, or within the time allowed by the court to settle the estate, unless after a year the account shall have been presented and payment refused; 22 O. L. 129. This suit wras brought within a year, and is expressly within the prohibitory statute.
The judgment is affirmed, with costs.